FRICK, C. J.
I concur. In view of the importance of the question of procedure that is involved in the foregoing decision I desire to add a few words to what is said by my associate, Mr. Justice CORFMAN.
*242In my opinion the answer in this ease was wholly insufficient to successfully withstand the motion for judgment on the pleadings. It presented no material issue for the reason that in view of the provisions of Comp. Laws, 1907, section 2984, the execution of both the note and the mortgage sued on were admitted and hence none of the. material allegations contained in the complaint were denied. That section, in my judgment, means just what it says, namely, that the things therein enumerated must be specifically denied under oath, or, for the purposes of the action, they will be deemed admitted. A mere general denial, whether verified or not, under our Code, as a matter of course, puts in issue all the material allegations of the complaint except those pertaining to the things enumerated in section 2984. If, however, the pleader intends to put in issue any one or more of the matters in that section enumerated he must do so by specifically referring to and denying the thing therein enumerated which he intends to deny and which he intends to put in issue. If that is - not the purpose of the statute then I cannot conceive that it has any purpose. Moreover, the statute was adopted so that the plaintiff might be put on notice whether he is required to produce evidence in support of any one or more, or all, of the matters mentioned in section 2984. The statute was, therefore, adopted in the interest of the due administration of justice, not only in that regard, but also in respect of preventing perjury on the part of a too willing defendant. If, by a general denial, all the things enumerated in section 2984 are in fact denied, then it will often happen that a defendant in fact will deny that which he would, not deny if his attention were directed to the specific thing he is called on to deny as a matter of form. Almost any layman will, when requested by his attorney, verify a general denial, when, if he were requested to make oath to the specific fact that he did not sign the instrument sued on, or that a particular person did not indorse the same, or that a particular person was not appointed executor or administrator, or any of the other things enumerated in the statute, he would not deny the fact under oath. If, therefore, a general denial is held sufficient to put in issue all *243of the tilings mentioned in the statute the person who falsely verifies such a denial may, to say the least, be subject to prosecution for perjury. In my ■ judgment, therefore, the manifest intention and purpose of the statute is to require a specific denial of all the things that are specially enumerated therein, and unless so denied under oath all of them will be deemed admitted for the purposes of the action. The judgment should, therefore, be affirmed.